NO. 12-14-00134-CV

                                 IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

AMERICAN IDOL, GENERAL, LP                                  §   APPEAL FROM THE 188TH
D/B/A THE REO, AND RANDY
HANSON A/K/A RANDALL HANSON,
APPELLANTS
                                                            §   JUDICIAL DISTRICT COURT
V.

PITHER PLUMBING CO., INC.,
APPELLEE                                                    §   GREGG COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellants, American Idol, General, LP d/b/a The REO, and Randy Hanson a/k/a Randall Hanson,
perfected their appeal on May 21, 2014. The reporter’s record was filed on September 8, 2014.
After the granting of extensions, Appellants’ brief was due on or before November 21, 2014.
         Appellants did not file their brief on November 21, 2014. Consequently, this court notified
Appellants that their appeal might be dismissed for want of prosecution unless they filed a motion
for extension of time to file the brief. See TEX. R. APP. P. 42.3(b). Appellants were informed that
their motion should be filed no later than December 5, 2014, contain a reasonable explanation for
their failure to file the brief when due, and show that Appellee has not suffered material injury
thereby. See TEX. R. APP. P. 38.8(a)(1).
         The December 5, 2014 deadline has passed, and Appellants have not complied with this
court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b), (c).
Opinion delivered December 10, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                      (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 10, 2014


                                         NO. 12-14-00134-CV


                   AMERICAN IDOL, GENERAL, LP D/B/A THE REO,
                   AND RANDY HANSON A/K/A RANDALL HANSON,
                                   Appellants
                                      V.
                          PITHER PLUMBING CO., INC.,
                                   Appellee


                                Appeal from the 188th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2012-1842-A)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.